Case: 18-20521      Document: 00515066897         Page: 1    Date Filed: 08/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                      No. 18-20521                       FILED
                                                                    August 7, 2019

DEBE OLSON,                                                         Lyle W. Cayce
                                                                         Clerk
              Plaintiff–Appellant,

v.

FARMERS NEW WORLD LIFE INSURANCE COMPANY; FARMERS
INSURANCE GROUP, also known as Farmers Group, Incorporated,

              Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-1898


Before CLEMENT, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM:*
       With regard to Olson’s claims under the Texas Deceptive Trade Practices
Act, Tex. Bus. & Comm. Code § 17.41, et seq., and the California Unfair
Competition Law, Cal. Bus. & Prof. Code § 17200, dismissal on grounds that
her claims were not timely filed and the discovery rule does not save her claims
is affirmed for essentially the reasons given by the district court. With regard
to Olson’s claims under the California Insurance Code and the Texas Insurance
Code, her briefing makes no mention of the latter claim on appeal and fails to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20521     Document: 00515066897     Page: 2   Date Filed: 08/07/2019



                                  No. 18-20521
brief anything specific to the former claim. “It is a well worn principle that the
failure to raise an issue on appeal constitutes waiver of that argument.” United
States v. Griffith, 522 F.3d 607, 610 (5th Cir. 2008) (citing United States v.
Thibodeaux, 211 F.3d 910, 912 (5th Cir. 2000)). Olson has thus waived her
Insurance Code claims.
      Finding no reversible error, we AFFIRM the district court’s judgment for
essentially the same reasons articulated by that court.




                                        2